DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/085755 05/07/2019 
                                                   Preliminary amendment
3.   Preliminary amendment filed on 12/18/2019 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the abstract, the specification, the drawings and claims 1-4, 8-9, 11-17 have been amended and added newly claims 18-20 and claims 5-7 and 10 have been remained.
      Claims 1-20 are currently pending in the application.
                                                            Oath/Declaration
4.   The oath/declaration filed on 12/18/2019 is acceptable.
                                                                     Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                             Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 06/09/2020 and 05/24/2021.
                                                              Specification
7.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to

       A title such as – DISPLAY SUBSTRATE HAVING SIGNAL VIAS AND MANUFACTURING METHOD THE SAME THEREOF, AND DISPLAY DIVICE HAVING THE SAME – or is suggested by the applicant.
      The specification needs to be updated.
                                                         Claim Objections
8.     Claims 1-11 and 17-20 are objected to because of the following reasons:
        In claim 1, line 7 and in claim 17, line 8, a term of “a aperture” should replace by – an aperture --.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 1, 12 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over LEE et al., hereafter “LEE” (U.S. Publication No. 2012/0178234 A1) in view of PARK et al., hereafter “PARK” (U.S. Publication No. 2014/0191256 A1).
      Regarding claim 1, LEE discloses a display substrate (101), having a display area (PX) and at least one binding area (other areas than display area, refers as peripheral area in para [0024] in GAI et al. (U.S. Publication No. 2016/0260381 A1) located at a periphery (101b) of the display area (101a), the display substrate (101) comprising: 
             a first signal vias (132) disposed in the at least one binding area (other areas than display area) and configured to provide a binding lead channel; and 
              a second signal vias (134) disposed in the display area (101a) and configured to provide an electrode lead channel (e.g. Figs. 12A-12C and para [0136])].
      LEE discloses the features of the device claimed invention as discussed above, but does not disclose the plurality of first signal vias and the plurality of second signal vias.
        It would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the first signal vias and d the second signal vias instead of a first signal vias and a second signal vias, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, see Fig. 1 and para [0037]-[0043] in Kim (U.S. Publication N0. 2014/0315339 A1).
      LEE discloses the features of the claimed invention as discussed above, but does not disclose wherein, each of the first signal vias has an aperture greater than an aperture of any of the second signal vias.
 contact holes in the DA are formed by etching through a smaller number of insulating layers so that the holes (refers as a aperture) of the DA are substantially smaller than those in the PA, where the latter contact holes are formed by etching through a greater number of insulating layer (para [0011]).
       It would have been an obvious matter of the design choice to form each of the first signal vias has a larger aperture greater than an aperture of any of the second signal vias in order to improve an aperture ratio of the corresponding display device, since it has been held within the general skill of a worker in the art to select any type of the transistor on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
    Regarding claim 12, LEE discloses a method for manufacturing a display substrate, comprising: 
             forming a first signal vias (132) configured to provide a binding lead channel in at least one binding area (other areas than display area (PX), refers as peripheral area in para [0024] in GAI et al. (U.S. Publication No. 2016/0260381 A1) of the display substrate (101), and 
             forming a second signal vias (134) configured to provide an electrode lead channel in a display area (PX) of the display substraten (101); and 
              forming a binding lead (140) in each of the first signal vias (132) (para [0078]), and 
              forming an electrode lead (150) in each of the second signal vias (134) (para [0078]) (e.g. Figs. 12A-12C). 
 discloses the features of the method claimed invention as discussed above, but does not disclose the plurality of first signal vias and the plurality second signal vias.
        It would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the first signal vias and d the second signal vias instead of a first signal vias and a second signal vias, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, see Fig. 1 and para [0037]-[0043] in Kim (U.S. Publication N0. 2014/0315339 A1).
      LEE discloses the features of the method claimed invention as discussed above, but does not disclose wherein, each of the first signal vias has an aperture greater than an aperture of any of the second signal vias.
      PARK, however, discloses contact holes in the DA are formed by etching through a smaller number of insulating layers so that the holes (refers as a aperture) of the DA are substantially smaller than those in the PA, where the latter contact holes are formed by etching through a greater number of insulating layer (para [0011]).
       It would have been an obvious matter of the design choice to form each of the first signal vias has a larger aperture greater than an aperture of any of the second signal vias in order to improve an aperture ratio of the corresponding display device, since it has been held within the general skill of a worker in the art to select any type of the transistor on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

     Based on each of the first signal vias has a aperture greater than an aperture of any of the second signal vias, then, the wire diameter formed in the first aperture used for the binding lead will be obviously greater than the wire diameter formed in the second aperture used for the electrode leads.
     Regarding claim 17, LEE and PARK discloses a display device comprising a display substrate that is rejected under the same rationale set for to above claim 1.
                                                      Allowable Subject Matter
10.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 2-11 and 20, 19 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising a substrate, and a display driving circuit, an insulating layer, and a pixel structure layer stacked on the substrate, wherein the pixel structure layer comprises a plurality of light emitting devices located in the display area, and the plurality of first signal vias and the plurality of second signal vias are disposed in the insulating layer; the display substrate further comprises: a binding lead disposed in each of the first signal vias and configured to be bound to an input end of the display driving circuit; and an electrode lead disposed in each of the second signal vias and configured to connect an output end of the display 
        Claims 3-11 and 20 and 14-16 and 19 are directly or indirectly depend on claims 2, 13 and 18, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                            Cited Prior Arts
11.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. KIM et al. (U.S. Publication No. 2012/0098799 A1).
                                                                 Conclusion
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/PHUC T DANG/Primary Examiner, Art Unit 2892